In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00368-CR

____________________


CHARLES RAY WALKER, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 94118




MEMORANDUM OPINION
 Appellant Charles Ray Walker Jr. was indicted for assault on a public servant.  Walker
pled no contest pursuant to a plea bargain agreement.  The trial court found the evidence
sufficient to find Walker guilty, but deferred further proceedings, placed Walker on
community supervision for four years, and assessed a fine of $500.  The State subsequently
filed a motion to revoke Walker's unadjudicated community supervision.  Walker pled "true"
to two of the alleged violations of the terms of his community supervision.  The trial court
found that Walker violated the conditions of his community supervision, found Walker guilty
of assault on a public servant, and assessed punishment at  ten years of confinement.  Walker
then filed this appeal. 
	Walker's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  Walker filed a pro se brief in response.  The Court of Criminal Appeals directs that
we not address the merits of issues raised in Anders briefs or pro se responses.  Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Rather, an appellate court may
determine either: (1) "that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error"; or (2) "that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to
brief the issues."  Id.
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree that no arguable issues
support an appeal.  See id.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.


                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on July 29, 2009
Opinion Delivered August 26, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.